239 S.W.3d 629 (2007)
STATE of Missouri, Respondent,
v.
Bernard M. DAVIS, Appellant.
No. WD 67458.
Missouri Court of Appeals, Western District.
December 4, 2007.
Craig Allan Johnston, Columbia for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Lisa Kennedy, Office of Attorney General, Jefferson City, for Respondent.
*630 Before VICTOR C. HOWARD, Chief Judge, PAUL M. SPINDEN, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
Bernard M. Davis appeals the circuit court's judgment convicting him of murder in the second degree and armed criminal action. We affirm. Rule 30.25(b).